Exhibit 10.70

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”) is effective
as of January 31, 2007, by and between RESORTS INTERNATIONAL HOTEL, INC., a New
Jersey corporation (“Borrower”), and COMMERCE BANK, N.A., a national banking
association (“Lender”).

BACKGROUND

A. Borrower and Lender are parties to that certain Loan and Security Agreement
dated November 4, 2002 (as the same has been or may be supplemented, restated,
superseded, amended or replaced from time to time, the “Loan Agreement”). All
capitalized terms used herein without further definition shall have the
respective meaning set forth in the Loan Agreement and all other Loan Documents.

B. The Obligations are secured by continuing perfected security interests in the
Collateral.

C. Borrower has requested that Lender extend the Revolving Credit Maturity Date
and modify certain other terms of the Loan Agreement, and Lender has agreed to
such extension and modifications in accordance with and subject to the
satisfaction of the conditions hereof.

NOW, THEREFORE, with the foregoing Background incorporated by reference and
intending to be legally bound hereby, the parties agree as follows:

1. Amendments to Loan Agreement. Upon the effectiveness of this Amendment, the
Loan Agreement shall be amended as follows:

a. Section 1 of the Loan Agreement shall be amended by deleting the definition
of “Revolving Credit Maturity Date,” and replacing it as follows:

Revolving Credit Maturity Date – March 31, 2007.

2. Representations and Warranties and Covenants. Borrower warrants and
represents to Lender that:

a. No Default or Event of Default exists.

b. The making and performance of this Amendment will not violate any law,
government rule or regulation, court or administrative order or other such
order, or the charter, minutes or bylaw provisions of Borrower or violate or
result in a default (immediately or with the passage of time) under any
contract, agreement or instrument (including without limitation, the Indenture
Agreement), to which Borrower is a party, or by which Borrower is bound.

c. Borrower has all requisite power and authority to enter into and perform this
Amendment, and to incur the obligations herein provided for, and no later than
February 15, 2007, Borrower shall provide Lender with evidence of all proper and
necessary action



--------------------------------------------------------------------------------

to authorize the execution, delivery and performance of this Amendment.

d. This Amendment, when delivered, will be valid and binding upon Borrower, and
enforceable in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.

3. Ratification of Loan Documents. This Amendment is hereby incorporated into
and made a part of the Loan Agreement and all other Loan Documents respectively,
the terms and provisions of which, except to the extent modified by this
Amendment are each ratified and confirmed and continue unchanged in full force
and effect. Any reference to the Loan Agreement and all other Loan Documents
respectively in this or any other instrument, document or agreement related
thereto or executed in connection therewith shall mean the Loan Agreement and
all other Loan Documents respectively as amended by this Amendment. As security
for the payment of the Obligations, and satisfaction by Borrower of all
covenants and undertakings contained in the Loan Agreement, Borrower hereby
confirms its prior grant to Lender of a continuing first lien on and security
interest in, upon and to all of Borrower’s now owned or hereafter acquired,
created or arising Collateral as described in Section 3 of the Loan Agreement.

4. Confirmation of Surety. By their execution below, each Surety hereby consents
to, and acknowledges the terms and conditions of this Amendment, and agrees that
its Surety Agreement dated November 4, 2002, is ratified and confirmed, and
shall continue in full force and effect, and shall continue to cover all
obligations of Borrower outstanding from time to time, under the Loan Agreement
as amended hereby.

5. Effectiveness Conditions. This Amendment shall become effective upon the
following:

a. Execution and delivery by Borrower of this Amendment to Lender;

b. Payment by Borrower of an amendment fee in the amount of Twenty Five Thousand
Dollars ($25,000.00), which fee is fully earned on the date hereof, and is
non-refundable; and

c. Payment by Borrower of all of Lender’s Expenses in the amount of $2,058.00
owing to Blank Rome LLP. Borrower directs Lender to charge Borrower’s account
for such Expenses.

6. Limitations. Notwithstanding anything to the contrary in the Loan Agreement,
Borrower agrees that any further cash Advances or issuances of Letters of Credit
under the Loan Agreement will require specific approval from Lender. In order to
facilitate such request, Lender will require information regarding the purpose
and nature of the borrowing, plans for payment and adequate time to consider the
request. Lender may, in its sole discretion, refuse any such requests; provided,
however, in the event Lender refuses any such request Borrower’s obligation to
pay the Unused Line Fee under Section 2.7(c) of the Loan Agreement shall be
suspended from the date of any such refusal until the date of any subsequent
cash Advance or issuance of a Letter of Credit.

7. Incurrence of Indebtedness. Notwithstanding anything to the contrary in the
Loan Agreement, Borrower agrees that upon Borrower’s incurrence of any
Indebtedness (in an



--------------------------------------------------------------------------------

amount in excess of $10,000,000) prior to the Revolving Credit Maturity Date,
Borrower shall immediately a) pay in full all cash Advances under the Revolving
Credit and b) (i) cause the termination and return of all Letters of Credit, or
(ii) arrange for the posting of cash collateral in an amount reasonably
satisfactory to Lender to secure Borrower’s Reimbursement Obligations. Upon the
payment of all cash Advances, and the termination or securing of the Letters of
Credit, the Loan Agreement shall terminate. If Borrower incurs any Indebtedness
in an amount less than $10,000,000 prior to the Revolving Credit Maturity Date,
the terms of such Indebtedness shall be reasonably satisfactory to Lender.

8. Confirmation of Indebtedness. Borrower confirms and agrees that as of
January 26, 2007, the total principal amount of cash Advances outstanding under
the Revolving Credit is $9,996,000.00 and the aggregate face amount of Letters
of Credit outstanding is $4,386,698.59, all of which amounts, together with all
accrued and unpaid interest, fees and Expenses, are owing or outstanding without
any setoff, defense, counterclaim or deduction of any nature.

9. GOVERNING LAW. THIS AMENDMENT, AND ALL MATTERS ARISING OUT OF OR RELATING TO
THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF NEW JERSEY. THE
PROVISIONS OF THIS AMENDMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO
HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.

10. Modification. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by Borrower and
Lender.

11. Duplicate Originals: Two or more duplicate originals of this Amendment may
be signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.

12. Waiver of Jury Trial: BORROWER AND LENDER EACH HEREBY WAIVE ANY AND ALL
RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING
OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.

[REMAINDER OF PAGE LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day
and year first above written.

 

BORROWER: RESORTS INTERNATIONAL HOTEL, INC. By:  

/s/ Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Executive Vice President Finance LENDER:
COMMERCE BANK, N.A. By:  

Peter L. Davis

  Peter L. Davis, Senior Vice President SURETIES: RESORTS INTERNATIONAL HOTEL &
CASINO, INC. By:  

Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Executive Vice President Finance COLONY RIH
HOLDINGS, INC. By:  

Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Executive Vice President Finance NEW PIER
OPERATING COMPANY, INC. By:  

Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Executive Vice President Finance